Exhibit 99.1 HIGHLIGHTS • Produced an average of 39,762boe/d in the quarter, an increase of 4% overQ1/08; • Generated cash flow of $59.4million ($0.60 per diluted unit) for the first quarter of2009; • Continued Seal development with the drilling of four cold producers in the first quarter, continuing our record of 100% success and demonstrating commercial productivity of our heavy oil resource at West Harmon Valley;and • Subsequent to the end of the first quarter, completed a bought deal equity financing, issuing 7.9million units for net proceeds of $109million, and increased our credit facilities from $485million to $515million. Three Months Ended March31, 2009 December31, 2008 March31, 2008 FINANCIAL ($ thousands, except per unit amounts) Petroleum and natural gas sales 150,943 199,890 264,448 Cash flow from operations(1) 59,372 60,472 101,570 Per unit– basic 0.61 0.62 1.19 –diluted 0.60 0.61 1.12 Cash distributions 34,947 55,314 38,474 Per unit 0.42 0.68 0.56 Net income (loss) (8,490 ) 52,401 35,848 Per unit– basic (0.09 ) 0.54 0.42 –diluted (0.09 ) 0.53 0.41 Exploration and development 47,664 42,969 51,003 Acquisitions– net of dispositions (16 ) 8,174 581 Total capital expenditures 47,648 51,143 51,584 Long-term notes 226,768 220,362 184,967 Bank loan 272,421 208,482 198,045 Convertible debentures 10,219 10,195 15,041 Working capital deficiency 52,531 93,979 37,909 Total monetary debt(2) 561,939 533,018 435,962 Baytex Energy Trust First Quarter Report 2009 1 Three Months Ended March31, 2009 December31, 2008 March31, 2008 OPERATING Daily production Light oil& NGL (bbl/d) 7,120 7,803 7,330 Heavy oil (bbl/d) 23,432 24,635 22,484 Total oil (bbl/d) 30,552 32,438 29,814 Natural gas (MMcf/d) 55.3 57.6 50.1 Oil equivalent (boe/d @ 6:1)(3) 39,762 42,035 38,157 Average prices (before hedging) WTI oil (US$/bbl) 42.98 58.35 97.90 Edmonton par oil ($/bbl) 50.29 63.94 97.50 BTE light oil& NGL ($/bbl) 43.05 55.31 84.91 BTE heavy oil ($/bbl)(4) 33.97 38.93 59.88 BTE total oil ($/bbl) 36.11 42.83 65.84 BTE natural gas ($/Mcf) 5.39 7.05 7.42 BTE oil equivalent ($/boe) 35.23 42.71 61.30 TRUST UNIT INFORMATION TSX (C$) Unit price High $ 17.49 $ 27.05 $ 23.40 Low $ 9.77 $ 12.81 $ 16.30 Close $ 15.10 $ 14.65 $ 22.78 Volume traded (thousands) 38,989 31,267 25,748 NYSE (US$) Unit price High $ 14.85 $ 25.49 $ 23.34 Low $ 7.84 $ 10.16 $ 15.88 Close $ 12.07 $ 11.95 $ 22.16 Volume traded (thousands) 12,545 14,498 4,786 Units outstanding (thousands)(5) 98,479 97,685 88,474 (1) Cash flow from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items. The Trust’s cash flow from operations may not be comparable to other issuers. The Trust considers cash flow from operations a key measure of performance as it demonstrates the Trust’s ability to generate the cash flow necessary to fund future distributions and capital investments. For a reconciliation of cash flow from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results of the Trust for the three months ended March31,2009. (2) Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital, which is current assets less current liabilities excluding non-cash items such as future income tax assets or liabilities and unrealized financial derivative gains or losses, the principal amount of long-term debt and the balance sheet value of the convertible debentures. (3) Barrel of oil equivalent (“BOE”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil. BOEs may be misleading, particularly if used in isolation. A BOE conversion ratio of six thousand cubicfeet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at thewellhead. (4) Heavy oil wellhead prices are net of blending costs. (5) Number of trust units outstanding at March31, 2008 includes the conversion of exchangeable shares at the exchange ratio in effect at the end of such reporting period. Forward-Looking Statements This report contains forward-looking information and statements relating to: our production levels for 2009; our exploration and development capital program for 2009; the amount of deferred acquisition payments for the North Dakota acquisition to be paid in 2009; our heavy oil resource play at Seal, including the economics of drilling heavy oil wells and the resource potential of our undeveloped land; oil and gas prices and differentials between light, medium and heavy oil prices; our light oil resource play in North Dakota, including the use of seismic data to enhance the identification of drilling prospects and the timing of the resumption of drilling on this project; the demand for and supply of crude oil; and our ability to fund cash distributions and our capital program from internally-generated cash flow. We refer you to the end of the Management’s Discussion and Analysis section of this report for our advisory on forward- looking information andstatements. Baytex Energy Trust First Quarter Report 2009 2 MESSAGE TO UNITHOLDERS Operations Review Capital expenditures for exploration and development activities totaled $47.7million for the first quarter of 2009. During this quarter, Baytex participated in drilling 29 (27.8net) wells, resulting in 19 (19.0net) oil wells, four (2.8net) gas wells, two (2.0net) stratigraphic test wells and four (4.0net) dry and abandoned wells, for an 86% success rate. First quarter drilling included 11 (11.0net) oil wells and three (3.0net) dry holes in the Lloydminster area, four (4.0net) horizontal production wells and two (2.0net) stratigraphic test wells at Seal, one (1.0net) oil well and three (1.8net) gas wells in the Pembina/Ferrier area, two (2.0net) oil wells in the Stoddart area, and one (1.0net) oil well, one (1.0net) gas well and one (1.0net) dry hole in east-central Alberta. Production averaged 39,762boe/d during the first quarter of 2009, as compared to 42,035boe/d for the fourth quarter of 2008. Production was consistent with our guidance of approximately 40,000boe/d for 2009 under the reduced capital program announced in February2009. Production is expected to be roughly flat at this level for each quarter of 2009. Capital spending guidance also remains unchanged at $150million for exploration and development activities and $10million for deferred acquisition payments for our North Dakotaassets. Although in-line with guidance, heavy oil production was modestly curtailed by our decision early in the first quarter to defer well servicing on a small number of higher-cost wells until oil pricing improves. In addition, a portion of our originally-planned Seal drilling program was deferred until after breakup based on our expectation of higher oil prices. Although drilling of Seal wells is economic at first quarter oil prices, we deferred some of the drilling based on the expectation of increasing net present value by selling oil from the high production rate early-time period at higher prices later in the year. In the reduced first quarter Seal program, we drilled three horizontal producing wells in our Harmon Valley development area, which commenced production at an average initial rate of 275bbl/d per well. In addition, we drilled the first producing well in our West Harmon Valley area, which commenced production at an initial rate of 180bbl/d, demonstrating commercial productivity of our heavy oil resource using cold methods in a new area approximately six miles from our existing developmentarea. Light oil and gas production was also in-line with guidance for the first quarter, but should be modestly positively affected by commencing production from several Alberta wells in April2009. In the first quarter, we completed construction of an eight kilometre gas pipeline in the Ferrier/O’Chiese area which reduced production constraints and improved operating netbacks. In North Dakota, we completed a 260square mile 3D seismic survey over our Bakken-Three Forks project area. The survey is expected to assist in the high-grading of future Bakken-Three Forks locations and also may lead to identification of conventional drilling prospects in other formations. We plan to resume drilling in the third quarter of2009. Financial Review Cash flow from operations for the first quarter was $59.4million, a decrease of 2% compared to $60.5million for the fourth quarter of 2008. The largest contributor to the decline was decreased commodity prices in the first quarter of 2009. Baytex received an average oil price of $36.11 per barrel before hedging in the first quarter, a decrease of 16% compared to $42.83 per barrel before hedging in the fourth quarter of 2008. Natural gas prices also decreased in the first quarter, with Baytex receiving an average wellhead price of $5.39 per Mcf, 24% lower than the previous quarter. The decline in commodity prices was partially offset by a $25.1million realized gain on financial instruments in the first quarter of 2009. This gain is primarily related to a series of costless WTI collars with an average floor price of US$100 per barrel, covering a total of 4,000bbl/d for calendar2009. Net loss for the first quarter of 2009 computed in accordance with Generally Accepted Accounting Principles (“GAAP”) in Canada was $8.5million compared to net income of $35.8million for the first quarter in 2008. A key contributor to the loss was the timing of recognition of income related to our financial derivative instruments. The WTI collar contracts were entered into in 2008 to provide cash flow protection for 2009. Under Canadian GAAP, the unrealized mark-to-market net income benefit of those WTI collars was required to be recorded in 2008. In the first quarter of 2009, the realized benefit of those contracts is reflected in our cash flows, but not in our net income, Baytex Energy Trust First Quarter Report 2009 3 because the net income impact had previously been recorded. If the benefit of these financial contracts were permitted to be recorded in the period to which the contracts relate, our pre-tax net income would have been higher in the first quarter by approximately $26million. Heavy oil pricing differential, as measured by market pricing for Lloyd Blend, averaged 22% of WTI for the first quarter of 2009, as compared to 34% in the fourth quarter of 2008. This decline in differential through the historically higher-differential winter months supports our view that there has been a structural change in heavy oil supply and demand, which bodes very well for the longer term outlook for heavy oil pricing. The differential for the second quarter of 2009 is currently being traded at approximately 15% of WTI, resulting in estimated wellhead pricing of $50 per barrel for Lloydminster-area raw heavy crude, based on current WTI prices, foreign exchange rates and condensate costs. After the end of the first quarter, Baytex entered into a series of contracts concurrently to lock in the raw heavy oil price on a portion of our production for calendar 2010. By simultaneously entering into forward contracts for WTI, blend differential, condensate differential and foreign exchange, we established a raw Hardisty heavy oil price of $55.26 per barrel on 1,925bbl/d for 2010. When compared to historic pricing, the only year in which Hardisty pricing exceeded this contracted price was 2008, and this price exceeded the next highest year by over 30%. We believe that the availability of this type of contract pricing provides support for our long-term positive outlook for heavy oilpricing. Total cash distributions in the quarter of $34.9million, or $0.42 per unit, represented a payout ratio of 59% net of distribution reinvestment plan (“DRIP”) participation (69% before DRIP). In order to conserve our financial liquidity, and to better match our distribution levels with the prevailing commodity price, we reduced our monthly distribution from $0.18 to $0.12 per unit in respect of February2009 operations. At the current commodity price outlook, we expect to be able to fully fund this adjusted distribution level along with our capital expenditure program from our internally generated cashflow. Total monetary debt, excluding notional mark-to-market assets at the end of the quarter, was $561.9million which was an increase of $28.9million from the end of 2008. At the end of the first quarter, Baytex had over $160million in available undrawn creditlines. Subsequent to the end of the first quarter, we completed a bought deal equity financing, issuing 7.9million trust units for net proceeds of $109.3million. In addition, through the regularly scheduled annual review, we reached agreement with our lending syndicate to increase our credit facilities from $485million to $515million. The equity issuance and increase in bank facilities have significantly strengthened our balance sheet and expanded our financial liquidity. We are appreciative of the confidence in Baytex shown by the equity market and our lenders in this challenging economic time, and believe that both represent a strong endorsement of our businessmodel. On behalf of the Board of Directors, Anthony Marino President and Chief Executive Officer May12, Baytex Energy Trust First Quarter Report 2009 4 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust (“Baytex” or the “Trust”) for the three months ended March31, 2009. This information is provided as of May8, 2009. The first quarter results have been compared with the corresponding period in 2008. This MD&A should be read in conjunction with the Trust’s unaudited interim consolidated comparative financial statements for the three months ended March31, 2009 and 2008 and our audited consolidated comparative financial statements for the years ended December31, 2008 and 2007, together with accompanying notes, and Annual Information Form for the year ended December31, 2008 (the“AIF”). These documents and additional information about the Trust are available on SEDAR at www.sedar.com. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used inisolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information andstatements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and cash flow from operations. Cash flow from operations is not a measurement based on Generally Accepted Accounting Principles (“GAAP”) in Canada, but is a financial term commonly used in the oil and gas industry. Cash flow from operations represents cash generated from operating activities before changes in non-cash working capital, site restoration and reclamation expenditures, deferred charges and other assets. The Trust’s determination of cash flow from operations may not be comparable with the calculation of similar measures for other entities. The Trust considers cash flow from operations a key measure of performance as it demonstrates the ability of the Trust to generate the cash flow necessary to fund future distributions to unitholders and capital investments. The most directly comparable measures calculated in accordance with GAAP are cash flow from operating activities and net income. For a reconciliation of cash flow from operations to cash flow from operating activities, see “Cash Flow from Operations, Payout Ratio and Distributions”. Economic Environment The current economic environment outlook continues to be challenging with the global recession and tightening of available credit and volatility of commodity prices.
